Title: To James Madison from Frederick Jacob Wichelhausen, 17 March 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


17 March 1804, Bremen. Refers JM to his 7 Feb. 1804 report on the conduct of the Bremen Senate toward foreign consuls. “Having since more maturely reflected on this subject with myself, I find, that perhaps you might not view this affair in the same light, the European courts and especially those of Germany have done. In your Eyes probably the whole event might appear too insignificant as to attract your attention, and I might be censured as a man, who looks upon trifles, which are not worth mentioning and much less worth to trouble you with them.” Transmits a translation of the Prussian court’s reply to its consuls, “whereby you will be able to judge, in what light this Government regards said occurrence.” “Should you therefore not be inclined to take a particular step in this bussiness, I need only to join the others, and demand that satisfaction and those priviledges which the foreign Ministers in Hamburg will resolve together to concert, when a few lines instructions will govern my conduct.” The American consulate at Bremen “has undoubtedly the more a claim to a distinguished treatment, as the recent increase of the commerce of Bremen, and its presen⟨t⟩ flourishing situation is chiefly attributed to its commercial intercourse with the United States.” Hopes to receive an answer soon. Adds in a postscript that the duke of Oldenburg, whose territories surround the mouth of the Jade, “has consented to have buoys laid on its entrance, which in consequence have been sent down to day, by the chamber of commerce at this city.” “Pilots are directed to cruise near Wangerode [Wangerooge] a small Island in the Nordsea, in order to watch every vessel bound to the Jahde.” Suggests that “the commercial public” in the U.S. be informed.
 

   
   RC and enclosure (DNA: RG 59, CD, Bremen, vol. 1). RC 3 pp.; docketed by Brent as received 8 Aug. For enclosure, see n. 1.



   
   The enclosure (2 pp.; in German and English) is a copy and translation of Friedrich Wilhelm of Prussia to the Prussian consuls at Bremen, 2 Mar. 1804, disapproving of the actions of the Bremen Senate and stating that the Prussian minister at Hamburg had been instructed to join in a protest there with other ministers whose countries were concerned in the affair.


